     Case 1:18-cv-09035-JPO-GWG Document 171 Filed 06/05/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANGEL HERNANDEZ,

                       Plaintiff,                         No. 18 Civ. 9035 (JPO) (GWG)

                v.

 THE OFFICE OF THE COMMISSIONER OF
 BASEBALL and MAJOR LEAGUE BASEBALL
 BLUE, INC.

                       Defendants.

        DECLARATION OF MATTHEW MCKENDRY IN SUPPORT OF
     DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT AND
 OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT


       I, MATTHEW MCKENDRY, hereby depose and state:

       1.     I have been employed by the Office of the Commissioner of Baseball (“MLB”) in

various roles since 2000. Since January 2017, I have been employed as Senior Director, Umpire

Operations and between February 2012 and December 2016 as Director, Umpire Administration.

In both roles, I have been responsible for administering day to day umpire operations and

facilitating communications between MLB’s Umpiring Department and the Major League

umpires. I am also involved in the scheduling of umpiring assignments and responsible for

maintaining MLB’s Umpiring Department records in the ordinary course of business, including

but not limited to Major League umpire personnel records such as performance evaluations,

evaluative data, and records concerning crew chief promotions and post-season assignments.

       2.     I have personal knowledge of the facts set forth herein, and if called and sworn as

a witness, I could and would testify to them competently under oath.

       3.     Between 2011 and 2013, there were 68 full-time Major League umpires.

       4.     Since 2014, there have been 76 full-time Major League umpires.
                                               1
     Case 1:18-cv-09035-JPO-GWG Document 171 Filed 06/05/20 Page 2 of 6



       5.      Between 2011 and 2013, there were 17 permanent crew chiefs each season.

       6.      Since 2014, there have been 19 permanent crew chiefs each season.

       7.      Since 2012, during the regular season approximately 50% of games are observed

in person by an Umpire Supervisor or a Field Observer, who will submit a Field Evaluation Form

concerning the observation of the umpires’ on-field performance during the individual game. No

Field Evaluation Forms are generated for games that are not observed in-person.

       8.      Feedback about umpire performance in games that are not observed in person is

addressed in mid-year and year-end evaluations.

       9.      From 2011 through 2018 crew chief positions became available in the following

seasons: 2011 (two open positions), 2013 (three open positions), 2014 (two open positions), 2015

(two open positions), 2017 (three open positions), and 2018 (one open position). There were no

crew chief openings for the 2012, 2016, or 2019 seasons.

       10.     MLB appointed Jeff Nelson and Bill Miller to the two available crew chief positions

for the 2014 season.

       11.     Angel Hernandez did not apply for the two available crew chief positions for the

2015 season.

       12.     In addition to post-season games, other Major League Baseball Special Events

include the All-Star Game and international games.

       13.     MLB selected Hernandez to umpire Division Series in 2011, 2012, 2015, 2017, and

2018; the National League Championship Series in 2016; an international exhibition game

between the Tampa Bay Rays and the Cuban national team in Havana, Cuba in 2016; and the All-

Star Game in Miami, Florida in 2017.

       14.     Since 2011, no Major League umpire worked in consecutive World Series.



                                                2
     Case 1:18-cv-09035-JPO-GWG Document 171 Filed 06/05/20 Page 3 of 6



       15.     MLB selected Ted Barrett, Gary Cederstrom, Greg Gibson, Ron Kulpa, Jerry

Layne, and Alfonso Marquez to umpire the 2011 World Series.

       16.     MLB selected Gary Cederstrom, Bill Welke, Mike Everitt, Mark Carlson, Mike

Winters, Jim Wolf, and Alfonso Marquez to umpire on the field for the 2015 World Series, and

Ron Kulpa as the Replay Assistant.

       17.     MLB selected Lance Barksdale, Gary Cederstrom, Doug Eddings, Sam Holbrook

James Hoye, Alan Porter, and Jim Wolf to umpire on the field for the 2019 World Series, and Jerry

Meals as the Replay Assistant.

       18.     Alan Porter is African-American.

       19.     In multiple seasons, MLB has promoted to the crew chief position umpires with

less seniority than Caucasian applicants.

       20.     In 2013, MLB promoted Ted Barrett to one of the available crew chief positions.

Barrett had 16 years of Major League service at the time of his appointment. Larry Vanover, who

is Caucasian and applied for crew chief that year, had 20 years of Major League service in 2013.

       21.     In 2014, MLB promoted Bill Miller and Jeff Nelson to the two available crew chief

positions. Miller had 15 years of Major League service and Nelson had 16 years of Major League

service at the time of their appointments. Bob Davidson, who had 25 years of Major League

service in 2014, Larry Vanover, who had 21 years of Major League service in 2014, and Jerry

Meals, who had 17 years of Major League service – all of whom are Caucasian – also applied for

crew chief that year.

       22.     In 2014, Bob Davidson, a Caucasian umpire with 25 years of Major League service

at the time, applied for and was denied a crew chief role. Davidson was never appointed to crew

chief during his 28 year career.



                                               3
     Case 1:18-cv-09035-JPO-GWG Document 171 Filed 06/05/20 Page 4 of 6



       23.     In 2017, MLB promoted Mike Everitt with 18 years of Major League service, Paul

Emmel with 17.5 years of Major League service, and Sam Holbrook with 16.5 years of Major

League service at the time of their appointments. Twelve Caucasian umpires who applied but were

not selected had more seniority than at least one of Everitt, Emmel, and/or Holbrook at the time of

their promotions:

               a.     Mark Carlson (17.5 years of Major League service time as of 2017)

               b.     Eric Cooper (18 years of Major League service time as of 2017)

               c.     Phil Cuzzi (18 years of Major League service time as of 2017)

               d.     Greg Gibson (18 years of Major League service time as of 2017)

               e.     Marvin Hudson (17.5 years of Major League service time as of 2017)

               f.     Ron Kulpa (18 years of Major League service time as of 2017)

               g.     Brian O’Nora (20 years of Major League service time as of 2017)

               h.     Tony Randazzo (17.5 years of Major League service time as of 2017)

               i.     Jim Reynolds (17.5 years of Major League service time as of 2017)

               j.     Bill Welke (17.5 years of Major League service time as of 2017)

               k.     Hunter Wendelstedt (18 years of Major League service time as of 2017)

               l.     Mark Wegner (18 years of Major League service time as of 2017)

       24.     Tom Hallion is a Caucasian umpire with 26 years of Major League service. Joe

Torre has never selected Hallion to umpire in a World Series.

       25.     Bruce Dreckman, Andy Fletcher, and Marty Foster are Caucasian Major League

umpires who have never been selected by MLB for a World Series assignment. At the end of the

2019 season, Dreckman and Fletcher each had 19.5 years of Major League service, and Foster had

20 years of Major League service.



                                                4
     Case 1:18-cv-09035-JPO-GWG Document 171 Filed 06/05/20 Page 5 of 6



       26.    Attached as Exhibit A are true and correct copies of Rules 8.00 and 8.03 of the

Official Baseball Rules, 2018 Edition.

       27.    Attached as Exhibit B are true and correct copies of Articles XIII and XIV of the

Major League Baseball Umpire Manual.

       28.    Attached as Exhibit C is a true and correct copy of a memorandum, dated January

5, 2011, concerning crew chief applicants, which is maintained by MLB.

       29.    Attached as Exhibit D is a true and correct copy of a memorandum from Peter

Woodfork to Brian Lam with a copy to me and other MLB employees, dated October 13, 2012,

regarding umpire assignments for the 2012 World Series.

       30.    Attached as Exhibit E is a true and correct copy of an e-mail from Peter Woodfork

to Randy Marsh, dated November 27, 2017, regarding crew chief openings, which is maintained

by MLB.

       31.    Attached as Exhibit F is a true and correct copy of a memorandum from Peter

Woodfork to Brian Lam with a copy to me and other MLB employees, dated October 16, 2013,

regarding post-season umpire assignments (World Series).

       32.    Attached as Exhibit G is a true and correct copy of an e-mail I sent to Joe Torre,

Peter Woodfork, Randy Marsh, and Rich Rieker, dated December 25, 2013, regarding crew chief

applicants.

       33.    Attached as Exhibit H is a true and correct copy of a memorandum from me to

Brian Lam, dated October 9, 2014 regarding post-season umpire assignments (World Series).

       34.    Attached as Exhibit I is a true and correct copy of a memorandum from me to Dan

Purtell, dated October 15, 2016, regarding post-season umpire assignments (World Series).




                                               5
Case 1:18-cv-09035-JPO-GWG Document 171 Filed 06/05/20 Page 6 of 6
